Title: Memorandum on William Jones Correspondence, 13 August 1814
From: Madison, James
To: 


        
          Aug. 13. 1814.
        
        Mr. Jones. Secy Navy in letter to Comr. Chauncey says “Secy. of War had just informed him that Izard with abt. 5000 choice troops was on the march to St. Laurenc[e] viz. Ogdenburg with view to a joint attack with Chauncy on Kingston—or that being invulnerable then a vigorous blow elsewhere—to transport 2000 from Sackets harbr. to Burlington heights—co-operating with Brown agst. army of Drummond—with the heights & com[m]and of Lake that army with, Fts Geo, & Niagara must surrender.
        
        Secy. Navy to J.M. May 6. 1814. “The new Ship Sarotoga was launched at Vergennes in thirty five (35) days from the day of laying down her Keel—will mount 16. 32 pd. Caronades & 6 long 24s. I know nothing to equal the exertions & dispa[t]ch in this case.”
        *She entered the Lake May 26. and with the other ships sailed immediately in pursuit of the Enemy. See Secy. Jones comunication. June 6. 1814.
        Memorandm to note on Armstrongs conscription letter, a reference to Monroe’s of Decr. 27. 1813.
        *secy. Jones in letter to J. M. referring to the report from McDonnough the 13 inst begun to plank their ship adds “I almost regret commence God knows where the money is to
      